Name: Commission Implementing Regulation (EU) No 771/2014 of 14 July 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the model for operational programmes, the structure of the plans for the compensation of additional costs incurred by operators in the fishing, farming, processing and marketing of certain fishery and aquaculture products from the outermost regions, the model for the transmission of financial data, the content of the ex ante evaluation reports and the minimum requirements for the evaluation plan to be submitted under the European Maritime and Fisheries Fund
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  information and information processing;  EU finance;  fisheries;  technology and technical regulations;  information technology and data processing
 Date Published: nan

 16.7.2014 EN Official Journal of the European Union L 209/20 COMMISSION IMPLEMENTING REGULATION (EU) No 771/2014 of 14 July 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the model for operational programmes, the structure of the plans for the compensation of additional costs incurred by operators in the fishing, farming, processing and marketing of certain fishery and aquaculture products from the outermost regions, the model for the transmission of financial data, the content of the ex ante evaluation reports and the minimum requirements for the evaluation plan to be submitted under the European Maritime and Fisheries Fund THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Articles 18(3), 72(3), 98(2), and 115(1) thereof, Whereas: (1) In order to ensure uniform conditions for implementing Regulation (EU) No 508/2014, it is necessary to adopt provisions setting out:  the model for the presentation of operational programmes concerning measures to be co-financed by the European Maritime and Fisheries Fund (EMFF),  the structure of plans for the compensation of additional costs incurred by operators in the fishing, farming, processing and marketing of certain fishery and aquaculture products from the outermost regions referred to in Article 349 TFEU (compensation plans),  the model for the transmission by Member States of financial data relating to the forecast of the amount for which they expect to submit payment applications,  the elements to be contained in reports on the ex ante evaluation of operational programmes, and  the minimum requirements for plans concerning the evaluation of operational programmes during the programming period. (2) Those provisions are closely linked since they deal with different aspects of the content and presentation of the operational programmes and compensation plans to be submitted by Member States in the framework of the EMFF. In order to ensure the necessary coherence between those provisions, which should enter into force at the same time, and to facilitate their application by the managing authority, it is desirable to include those provisions in this Regulation. (3) The model for operational programmes should harmonise the presentation of data in each section of the operational programme. This is necessary to ensure that data are consistent, comparable and, where necessary, that they can be aggregated. (4) The model for operational programmes will form the basis for the development of the electronic data exchange system referred to in Article 74(4) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) as regards operational programmes. That model should therefore establish the manner in which data on operational programmes will be entered into the system for electronic data exchange. However, it should not affect the final presentation of operational programmes, including the layout of text and tables, since the electronic data exchange system is to allow for different structuring and presentation of the data that has been entered into this system. (5) The model for the presentation of operational programmes should reflect the content of the operational programme set out in Article 18 of Regulation (EU) No 508/2014 and Article 27 of Regulation (EC) No 1303/2013. In order to ensure consistent conditions for the entry of data, the model should establish the technical specifications of each field in the electronic data exchange system. In addition to the structured data, the model should provide for the option to submit unstructured information in the form of compulsory or non-compulsory annexes. For such annexes it is not necessary to establish technical specifications. (6) Article 72 of Regulation (EU) No 508/2014 provides that the Member States concerned submit to the Commission a plan for the compensation of the additional costs incurred by operators in the fishing, farming, processing and marketing of certain fishery and aquaculture products from the outermost regions referred to in Article 349 TFEU. (7) Under Article 73 of Regulation (EU) No 508/2014, those compensation plans should also include information on State aid granted by the Member States in the form of additional funding for the implementation of the compensation plans. (8) The structure of the compensation plan should ensure consistency and quality of the information, a minimum level of detail and a standardised format. It should furthermore allow for comparability among the regions concerned as well as between years of implementation. (9) The structure of the compensation plan should include the breakdown by outermost region of the list of eligible fishery and aquaculture products and the type of operators referred to in Article 70 of Regulation (EU) No 508/2014. (10) The structure of the compensation plan should also include the level of compensation calculated in accordance with Article 71 of Regulation (EU) No 508/2014.. (11) Article 98 of Regulation (EU) No 508/2014 provides that Member States transmit to the Commission a forecast of the amount for which they expect to submit payment applications for the current and for the subsequent financial year. (12) The model to be used by Member States when submitting that forecast should ensure that uniform information is available to the Commission in a timely manner, in order to allow for the safeguard the Union's financial interests, to provide the means for an effective programme implementation and to facilitate financial management. (13) Pursuant to Article 55 of Regulation (EU) No 1303/2013, Member States are required to carry out ex ante evaluations in order to improve the quality of the design of each programme. Article 55(2) of Regulation (EU) No 1303/2013 requires that those ex ante evaluations be submitted to the Commission at the same time as the programme, together with an executive summary. The elements to be contained in the ex ante evaluation reports pursuant to Article 115(1) of Regulation (EU) No 508/2014 should allow the necessary harmonisation of the data to allow the Commission to undertake the synthesis of the ex ante reports at Union level required under Article 118 of Regulation (EU) No 508/2014. (14) Pursuant to Article 56 of Regulation (EU) No 1303/2013, a plan for the evaluation of the operational programme during the programming period is to be drawn up by the managing authority. Article 18(1)(j) of Regulation (EU) No 508/2014 requires that the evaluation plan be included in the operational programmes. The minimum requirements for the evaluation plan should enable the Commission to verify that the evaluation activities and resources foreseen in the plan are realistic and will allow the Member States to comply with the evaluation requirements contained in Article 54(1) and (2) and Article 56(2) and (3) of Regulation (EU) No 1303/2013. (15) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (16) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS REGULATION: Article 1 Presentation of the content of operational programmes The content of the operational programme described in Article 18 of Regulation (EU) No 508/2014 shall be presented in accordance with the model set out in Annex I to this Regulation. Article 2 Structure of the compensation plan for the outermost regions The structure for the compensation plan for the outermost regions provided for by Article 72 of Regulation (EC) No 508/2014 is set out in Annex II to this Regulation. Article 3 Model for transmission of financial data When submitting the financial data to the Commission in accordance with Article 98 of Regulation (EU) No 508/2014, Member States shall use the model set out in Annex III to this Regulation. Article 4 Content of the ex ante evaluation The ex ante evaluation referred to in Article 55 of Regulation (EU) No 1303/2013 shall be attached to the operational programme in the form of a report which shall contain the following elements: (a) an executive summary in English; (b) an executive summary in the language or languages of the relevant Member State; (c) the specific elements set out in Annex IV to this Regulation. Article 5 Minimum requirements for the evaluation plan The minimum requirements of the evaluation plan provided for by Article 56 of Regulation (EU) No 1303/2013 are set out in point 10 of Annex I to this Regulation. Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 149, 20.5.2014, p. 1. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX I Model for operational programmes under the European Maritime and Fisheries Fund CCI <0.1 type="S" maxlength="15" input="S"> (1) Title <0.2 type="S" maxlength="255" input="M"> Version <0.3 type="N" input="G"> First year <0.4 type="N" maxlength="4" input="M"> Last year <0.5 type="N" maxlength="4" input="M"> Eligible from <0.6 type="D" input="G"> Eligible until <0.7 type="D" input="G"> EC decision number <0.8 type="S" input="G"> EC decision date <0.9 type="D" input="G"> 1. PREPARATION OF THE OPERATIONAL PROGRAMME AND INVOLVEMENT OF PARTNERS 1.1 Preparation of the operational programme and involvement of partners (in accordance with Article 17(2) of Regulation (EU) No 508/2014) <1.1 type="S" maxlength="14000" input="M"> 1.2 Outcome of the ex ante evaluation (in accordance with Article 18(1)(b)(ii) of Regulation (EU) No 508/2014) 1.2.1 Description of the ex ante evaluation process <1.2.1 type="S" maxlength="3000" input="M"> 1.2.2 Overview of the recommendations of the ex ante evaluators and brief description of how they have been addressed Topic (Predefined by the COM) Recommendation How was the recommendation addressed, or why was it not taken into account? <1.2.2 type="S" input="S"> <1.2.2 type="S" maxlength="1000" input="M"> <1.2.2 type="S" maxlength="1000" input="M"> ¦ ¦ ¦ ¦ ¦ ¦ 2. SWOT AND IDENTIFICATION OF NEEDS (IN ACCORDANCE WITH ARTICLE 18(1) OF REGULATION (EU) No 508/2014) 2.1 SWOT analysis and identification of needs Table below to be repeated for each of the relevant EMFF Union priorities EMFF Union priority Title of EMFF Union priority <2.1 type="S" input="S">] Strengths <2.1 type="S" maxlength="10500" input="M"> Weaknesses <2.1 type="S" maxlength="10500" input="M"> Opportunities <2.1 type="S" maxlength="10500" input="M"> Threats <2.1 type="S" maxlength="10500" input="M"> Identification of needs on basis of the SWOT analysis <2.1 type="S" maxlength="10500" input="M"> SWOT analysis consistency with the Multiannual National Strategic Plan for aquaculture (2) <2.1 type="S" maxlength="10500" input="M"> SWOT analysis consistency with the progress to achieve good environmental status through the development and implementation of MSFD <2.1 type="S" maxlength="10500" input="M"> Specific needs concerning jobs, the environment, climate change mitigation and adaptation and promotion of innovation <2.1 type="S" maxlength="10500" input="M"> 2.2. Context indicators presenting the initial situation Table below to be repeated for each of the relevant EMFF Union priorities EMFF Union priority Title of EMFF Union priority <2.2 type="S" input="S"> Context indicator presenting the initial situation Baseline year Value Measurement unit Source of information Comments/Justification <2.2 type="S" input="S"> <2.2 type="N" input="S"> <2.2 type="N" input="M"> <2.2 type="S" input="G"> <2.2 type="S" maxlength="1000" input="M"> <2.2 type="S" maxlength="1000" input="M"> ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ 3. DESCRIPTION OF THE STRATEGY FOR THE OPERATIONAL PROGRAMME'S CONTRIBUTION TO SMART, SUSTAINABLE AND INCLUSIVE GROWTH (IN ACCORDANCE WITH ARTICLE 27 OF REGULATION (EU) No 1303/2013) 3.1. Description of the strategy <3.1 type="S" maxlength="21000" input="M"> 3.2. Specific objectives and result indicators Table below to be repeated for each of the relevant EMFF Union priorities Union priority Title of the Union priority <3.2 type="S" input="S"> Specific objective Title of the specific objective <3.2 type="S" input="S"> Result indicator, i.e., target, which the Member State seeks to achieve with the EMFF support Title of the result indicator and its measurement unit Target value for 2023 Measurement unit <3.2 type="S" input="S"> <3.2 type="N" input="M"> <3.2 type="S" input="G"> ¦ ¦ ¦ 3.3. Relevant measures and output indicators Table below to be repeated for each previously selected specific objective of the relevant Union priority Union priority Title of the Union priority <3.3 type="S" input="G"> Specific objective Title of the specific objective <3.3 type="S" input="G"> Title of the selected relevant measure Output indicators per measure Justification for the combination of the EMFF measures (supported by the ex ante evaluation and the SWOT analysis) Thematic objective to which the selected measure is contributing Should the indicator be included in the Performance Framework Title of output indicator with its measurement unit Target value for 2023 Measurement unit <3.3 type="S" input="S"> <3.3 type="B" input="S"> <3.3 type="S" input="S"> <3.3 type="N" input="M"> <3.3 type="S" input="G"> <3.3 type="S" maxlength="1000" input="M"> <3.3 type="S" input="G"> <3.3 type="S" input="S"> <3.3 type="B" input="S"> <3.3 type="S" input="S"> <3.3 type="N" input="M">] <3.3 type="S" input="G"> <3.3 type="S" input="G"> ¦. ¦ ¦ ¦ ¦ ¦ 3.4. Description of the programme's complementarity with other ESI Funds 3.4.1. Complementarity and coordination arrangements with other ESI Funds and other relevant Union and national funding instruments <3.4.1 type="S" maxlength="14000" input="M"> 3.4.2. Main actions planned to achieve a reduction in administrative burden <3.4.2 type="S" maxlength="7000" input="M"> 3.5. Information on the macro-regional or sea-basin strategies (where relevant) <3.5 type="S" maxlength="3500" input="M"> 4. REQUIREMENTS CONCERNING SPECIFIC EMFF MEASURES 4.1. Description of the specific needs of Natura 2000 areas and the contribution of the programme to the establishment of a coherent network of fish stock recovery areas as laid out in Article 8 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) <4.1 type="S" maxlength="3500" input="M"> 4.2. Description of the action plan for the development, competitiveness and sustainability of small-scale coastal fishing (in accordance with Article 18(1)(i) of Regulation (EU) No 508/2014) <4.2 type="S" maxlength="1500" input="M"> 4.3. Description of the method for the calculation of simplified costs in accordance with Article 67(1)(b) to (d) of Regulation (EU) No 1303/2013 <4.3 type="S" maxlength="3500" input="M"> 4.4. Description of the method for the calculation of additional costs or income foregone in accordance with Article 96 of Regulation (EU) No 508/2014 <4.4 type="S" maxlength="3500" input="M"> 4.5. Description of the method for the calculation of compensation according to relevant criteria identified for each of the activities deployed under Article 40(1), 53, 54, 55 and 67 of Regulation (EU) No 508/2014 <4.5 type="S" maxlength="3500" input="M"> 4.6. As regards the measures for the permanent cessation of fishing activities under Article 34 of Regulation (EU) No 508/2014, such description shall include the targets and measures to be taken for the reduction of the fishing capacity in accordance with Article 22 of Regulation (EU) No 1380/2013. A description of the method for the calculation of the premium to be granted under Articles 33 and 34 of Regulation (EU) No 508/2014 shall also be included <4.6 type="S" maxlength="7000" input="M"> 4.7. Mutual funds for adverse climatic events and environmental incidents (in accordance with Article 35 of Regulation (EU) No 508/2014) <4.7 type="S" maxlength="3500" input="M"> 4.8. Description on the use of technical assistance (in accordance with Article 78 of Regulation (EU) No 508/2014) 4.8.1. Technical assistance at the initiative of the Member State <4.8.1 type="S" maxlength="3500" input="M"> 4.8.2. Establishment of national networks <4.8.2 type="S" maxlength="7000" input="M"> 5. SPECIFIC INFORMATION ON INTEGRATED TERRITORIAL DEVELOPMENT 5.1. Information on the implementation of CLLD The information should focus on the role of CLLD in the EMFF OP, in line with information contained in the Partnership Agreement and avoiding duplication of information already included in the latter. 5.1.1. A description of the strategy for CLLD (in accordance with Article 60 of Regulation (EU) No 508/2014) <5.1.1 type="S" maxlength="21000" input="M"> 5.1.2. A list of criteria applied for selecting the fisheries areas (in accordance with Article 18(1)(g) of Regulation (EU) No 508/2014) <5.1.2 type="S" maxlength="7000" input="M"> 5.1.3. A list of selection criteria for local development strategies (in accordance with Article 18(1)(h) of Regulation (EU) No 508/2014) <5.1.3 type="S" maxlength="7000" input="M"> 5.1.4. A clear description of the respective roles of the FLAGs, the managing authority or designated body for all implementation tasks relating to the strategy (in accordance with Article 18(1)(m)ii) of Regulation (EU) No 508/2014) <5.1.4 type="S" maxlength="7000" input="M"> 5.1.5. Information on advance payments to FLAGs (in accordance with Article 18(2) of Regulation (EU) No 508/2014) For the section on national networks for FLAGs please refer to point 4.8.2 (technical assistance) <5.1.5 type="S" maxlength="3500" input="M"> 5.2. Information on Integrated Territorial Investments (ITIs) (in accordance with Article 36 of Regulation (EU) No 1303/2013). Where an ITI established under the Structural Funds is complemented by financial support from the EMFF, please fill in the table below: EMFF measures covered (select from a drop-down list) Indicative financial allocation from EMFF, euro <5.2 type="S" input="S"> <5.2 type="N" input="M"> <5.2 type="S" input="S"> ¦ 6. FULFILMENT OF EX ANTE CONDITIONALITIES (IN ACCORDANCE WITH ARTICLE 55 OF REGULATION (EU) No 1303/2013) 6.1. Identification of applicable ex ante conditionalities and assessment of their fulfilment 6.1.1. Table: Applicable EMFF specific ex ante conditionalities and assessment of their fulfilment Ex ante conditionality (EAC) Union Priority or priorities to which the applicable conditionality applies Is applicable conditionality fulfilled YES / NO / PARTIALLY Criteria Criteria fulfilled (Yes/No) Self-assessment with explanations on the fulfilment of each criterion of the applicable ex ante conditionalities References (to strategies, legal acts or other relevant documents, incl. relevant sections, articles or paragraphs, accompanied by web-links or access to full text) <6.1 type="S" input="S"> <6.1 type="S" input="S"> <6.1 type="B" input="S"> <6.1 type="S" maxlength="500" input="S"> <6.1 type="B" input="S"> <6.1 type="S" maxlength="1000" input="M"> Criterion 1 <6.1 type="S" maxlength="500" input="M"> ¦ <6.1 type="S" maxlength="1000" input="M"> Criterion 2 <6.1 type="S" maxlength="500" input="M"> ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ 6.1.2. Table: Applicable general ex ante conditionalities and assessment of their fulfilment <6.1 type="S" maxlength="3500" input="M"> 6.2. Description of the actions to be taken, the bodies responsible and the timetable for their implementation 6.2.1. Table: Actions envisaged to achieve the fulfilment of the EMFF specific ex ante conditionalities Ex ante conditionality Criteria not fulfilled Actions to be taken Deadline (date) Bodies responsible for fulfilment <6.2 type="S" input="S"> <6.2 type="S" input="S"> <6.2 type="S" maxlength="1000" input="M"> Action 1 <6.2 type="D" input="M"> <6.2 type="S" maxlength="500" input="M"> Body x ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ ¦ 6.2.2. Table: Actions envisaged to achieve the fulfilment of the general ex ante conditionalities <6.2 type="S" maxlength="3500" input="M"> 7. DESCRIPTION OF THE PERFORMANCE FRAMEWORK (IN ACCORDANCE WITH ARTICLE 22 OF AND ANNEX II TO REGULATION (EU) No 1303/2013) 7.1. Table: Performance framework Table below to be repeated for each of the relevant EMFF Union priorities Union priority Indicator and measurement unit, where appropriate (Output indicators from those previously selected in Section 3.3 under the Union priorities to be included in the performance framework) Milestone for 2018 Targets for 2023 (generated automatically from the chapter of the OP dealing with the Strategy of the OP) Financial indicator <7.1 type="N" input="M"> <7.1 type="N" input="M"> <7 type="S" input="G"> Output indicator 1 <7.1 type="N" input="M"> <7.1 type="N" input="G"> <7 type="S" input="G"> Output indicator 2 <7.1 type="N" input="M"> <7.1 type="N" input="G"> ¦ ¦ ¦ 7.2. Table: justification for the choice of output indicators to be included in the performance framework Table below to be repeated for each of the relevant EMFF Union priorities Union priority Rationale for the selection of output indicators included in the performance framework (4), including an explanation of the share of financial allocation represented by operations, which will produce the outputs, as well the method applied to calculate the share, which must exceed 50 % of the financial allocation to the priority <7.2 type="S" maxlength="1000" input="M"> Data or evidence used to estimate the value of milestones and targets and the calculation method (e.g. unit costs, benchmarks, standard or past rate of implementation, expert advice, conclusions of ex ante evaluation) <7.2 type="S" maxlength="1000" input="M"> Information on how the methodology and mechanisms to ensure consistency in the functioning of the performance framework have been applied in line with the provisions of the Partnership Agreement <7.2 type="S" maxlength="1000" input="M"> 8. FINANCING PLAN (IN ACCORDANCE WITH ARTICLE 20 OF REGULATION (EU) No 1303/2013 AND WITH THE COMMISSION IMPLEMENTING ACT REFERRED TO IN ARTICLE 16(2) OF REGULATION (EU) No 508/2014) 8.1. Total EMFF contribution planned for each year, euro Year EMFF main allocation (5) EMFF performance reserve 2014 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2015 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2016 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2017 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2018 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2019 <8.1 type="N" input="G"> <8.1 type="N" input="G"> 2020 <8.1 type="N" input="G"> <8.1 type="N" input="G"> Total <8.1 type="N" input="G"> <8.1 type="N" input="G"> 8.2. EMFF contribution and co-financing rate for the Union Priorities, Technical Assistance and other support (in euro) Total support Main allocation (total funding minus performance reserve) Performance reserve Performance reserve amount as proportion of total Union support Union Priorities Measure(s) under the Union Priority EMFF contribution (performance reserve included) National counterpart (performance reserve included) EMFF co-financing rate EMFF support National counterpart EMFF Performance reserve National counterpart (6) a b c = a/(a + b) Ã  100 d = a  f e = b  g f g = b Ã  (f/a) h = f/a Ã  100 1. Promoting environmentally sustainable, resource efficient, innovative, competitive and knowledge-based fisheries Article 33, Article 34 and Article 41(2) (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 50 % <8.2 type="N" input="M"> Financial allocation for the rest of the Union priority 1 (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 75 %, min 20 % <8.2 type="N" input="M"> 2. Fostering environmentally sustainable, resource efficient, innovative, competitive and knowledge-based aquaculture (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 75 %, min 20 % <8.2 type="N" input="M"> 3. Fostering the implementation of the CFP the improvement and supply of scientific knowledge and collection and management of data Article 13(4) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 80 % <8.2 type="N" input="M"> the support to monitoring, control and enforcement, enhancing institutional capacity and an efficient public administration without increasing the administrative burden (Article 76(2)(a) to (d) and (f) to (l)) (Article 13(3) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 90 % <8.2 type="N" input="M"> the support to monitoring, control and enforcement, enhancing institutional capacity and an efficient public administration without increasing the administrative burden (Article 76(2)(e)) (Article 13(3) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 70 % <8.2 type="N" input="M"> 4. Increasing employment and territorial cohesion (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 85 %, min 20 % <8.2 type="N" input="M"> 5. Fostering marketing and processing Storage aid (Article 67) (Article 13(6) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 100 % 0 0 0 Compensation for outermost regions (Article 70) (Article 13(5) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> 100 % <8.2 type="N" input="M"> Financial allocation for the rest of the Union priority 5 (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 75 %, min 20 % <8.2 type="N" input="M"> 6. Fostering the implementation of the Integrated Maritime Policy (Article 13(7) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 75 %, min 20 % <8.2 type="N" input="M"> Technical assistance (Article 13(2) of the EMFF) <8.2 type="N" input="M"> <8.2 type="N" input="M"> max 75 %, min 20 % 0 0 0 Total (automatically calculated): <8.2 type="N" input="G"> <8.2 type="N" input="G"> NA <8.2 type="N" input="G"> <8.2 type="N" input="G"> <8.2 type="N" input="G"> <8.2 type="N" input="G"> NA 8.3. EMFF contribution to the thematic objectives of the ESI Funds Thematic objective EMFF contribution, euro (3) enhancing the competitiveness of SMEs, of the agricultural sector (for the EAFRD) and of the fishery and aquaculture sector (for the EMFF) <8.3 type="N" input="M"> (4) supporting the shift towards a low-carbon economy in all sectors; <8.3 type="N" input="M"> (6) preserving and protecting the environment and promoting resource efficiency; <8.3 type="N" input="M"> (8) promoting sustainable and quality employment and supporting labour mobility. <8.3 type="N" input="M"> 9. HORIZONTAL PRINCIPLES 9.1. Description of the actions to take into account the principles set out in Articles 5 (7) , 7 and 8 of Regulation (EU) No 1303/2013 9.1.1 Promotion of equality between men and women and non-discrimination (Article 7 of Regulation (EU) 1303/2013) <9.1.1 type="S" maxlength="5500" input="M"> 9.1.2. Sustainable development <9.1.2 type="S" maxlength="5500" input="M"> 9.2. Indication of the indicative amount of support to be used for climate change objectives (in accordance with Article 18(1)(a) of Regulation (EU) No 508/2014) EMFF measures contributing to the climate change objectives (the relevant EMFF measures included by the MS in the OP chapter 'Description of the strategy') Coefficient (8) The indicative EMFF contribution, euro (an amount per measure summed-up) Share of the total EMFF allocation to the operational programme (%) <9.2 type="S" input="G"> <9.2 type="N" input="G"> (8) <9.2 type="N" input="M"> <9.2 type="N" input="G"> ¦ ¦ 10. EVALUATION PLAN (IN ACCORDANCE WITH ARTICLE 56 OF REGULATION (EU) No 1303/2013) AND ARTICLE 18(1)(j) OF REGULATION (EU) No 508/2014 Objectives and purpose of the Evaluation Plan <10 type="S" maxlength="3500" input="M"> The SWOT analysis and the ex ante evaluation should provide an assessment of the evaluation needs for the period. Objectives and purpose should address those needs ensuring that sufficient and appropriate evaluation activities are undertaken, in particular to provide information needed for programme steering, for the AIRs in 2017 and 2019 and the ex post evaluation, and to ensure that data needed for EMFF evaluations is available. Governance and coordination <10 type="S" maxlength="10500" input="M"> Brief description of the monitoring and evaluation arrangements, providing information on the coordination with the EMFF OP implementation. Identification of the main bodies involved and their responsibilities. Information on the management of evaluation, including organisational structures such as an evaluation unit and/or a Steering Group, quality control, simplification, etc. Evaluation topics and activities <10 type="S" maxlength="7000" input="M"> Provide information on evaluation topics and activities anticipated, including, but not limited to, fulfilment of EU requirements. It should cover activities needed to evaluate contribution of each priority to objectives, assessment of results indicators value and impacts, analysis of net effect, thematic issues, cross-cutting issues such as sustainable development, climate change, and any other specific evaluation needs. Data and information strategy <10 type="S" maxlength="7000" input="M"> Brief description of the system to record, maintain, manage and report statistical information on OP implementation and provision of monitoring data for evaluation. Identification of data sources to be used, data gaps, potential institutional issues related to data provision, and proposed solutions. This section should demonstrate that appropriate data management systems will be operational in due time. Timeline <10 type="S" maxlength="3500" input="M"> Outline indicative planning of activities in order to ensure availability of evaluation results at the required time, in particular with regards to the compulsory evaluations foreseen in the CPR, the input needed for enhanced AIRs in 2017 and 2019, and the ex post evaluation report. Specific requirements for evaluation of CLLD <10 type="S" maxlength="7000" input="M"> Description of support foreseen for evaluation at the level of FLAGs in particular on the use of self-evaluation methods, guidance for FLAGs to enable aggregate achievements to be demonstrated at the EMFF OP level. Communication <10 type="S" maxlength="7000" input="M"> Description of information on dissemination of evaluation results to stakeholders and policymakers, mechanisms to follow-up on use of evaluation results. Resources <10 type="S" maxlength="7000" input="M"> Description of the resources needed and foreseen to implement the plan, including an indication of administrative capacity, data, financial resources, IT needs. Description of capacity building activities foreseen to ensure that the evaluation plan can be fully implemented. 11. PROGRAMME IMPLEMENTING ARRANGEMENTS (IN ACCORDANCE WITH ARTICLE 18(1)(m) OF REGULATION (EU) No 508/2014) 11.1. Identification of authorities and intermediate bodies Authority/body Name of the authority/body Managing authority (MA) <11.1 type="S" maxlength="255" input="M"> Intermediate body of the MA (if relevant) <11.1 type="S" maxlength="255" input="M"> Certifying authority (if relevant) <11.1 type="S" maxlength="255" input="M"> Intermediate body of the CA (if relevant) <11.1 type="S" maxlength="255" input="M"> Audit authority <11.1 type="S" maxlength="255" input="M"> 11.2. Description of the monitoring and evaluation procedures <11.2 type="S" maxlength="7000" input="M"> 11.3. General composition of the Monitoring Committee <11.3 type="S" maxlength="7000" input="M"> 11.4. A summary description of the information and publicity measures to be carried out <11.4 type="S" maxlength="3500" input="M"> 12. INFORMATION ON THE BODIES RESPONSIBLE FOR IMPLEMENTING THE CONTROL, INSPECTION AND ENFORCEMENT SYSTEM (IN ACCORDANCE WITH ARTICLE 18(1)(o) OF REGULATION (EU) No 508/2014) 12.1. Bodies implementing the control, inspection and enforcement system Names of the authority/body Body No.x <12.1 type="N" input="G"> <12.1 type="S" maxlength="255" input="M"> Body No.y <12.1 type="N" input="G"> <12.1 type="S" maxlength="255" input="M"> ¦ ¦ 12.2. Brief description of human and financial resources available for fisheries control, inspection and enforcement <12.2 type="S" maxlength="3500" input="M"> 12.3. The major equipment available, in particular the number of vessels, aircraft and helicopters <12.3 type="S" maxlength="3500" input="M"> 12.4. List of selected types of operations Type of operation Description Selected type of operation <12.4 type="S" input="S"> <12.4 type="S" maxlength="2000" input="M"> <12.4 type="S" input="S"> <12.4 type="S" maxlength="2000" input="M"> ¦ ¦ 12.5. Link to priorities defined by the Commission as set out in Article 20(3) of the EMFF <12.5 type="S" maxlength="3500" input="M"> 13. DATA COLLECTION (IN ACCORDANCE WITH ARTICLE 18(1)(p) OF REGULATION (EU) No 508/2014) 13.1. A general description of activities of data collection foreseen for the period 2014-2020 <13.1 type="S" maxlength="7000" input="M"> 13.2. A description of data storage methods, data management and data use <13.2 type="S" maxlength="7000" input="M"> 13.3. A description of how sound financial and administrative management in data collection will be achieved <13.3 type="S" maxlength="7000" input="M"> 14. FINANCIAL INSTRUMENTS (IN ACCORDANCE WITH TITLE IV OF PART TWO OF REGULATION (EU) No 1303/2013) 14.1. Description of the planned use of financial instruments <14.1 type="S" maxlength="7000" input="M"> 14.2. Selection of the EMFF measures planned to be implemented through the financial instruments EMFF measure (select measures from a drop-down list predefined by the COM) <14.2 type="S" input="S"> ¦ 14.3. Indicative amounts planned to be used through the financial instruments EMFF total amount 2014-2020, euro <14.3 type="N" input="M"> Attachments to the programme  List of partners consulted  Report of ex ante evaluation with executive summary  Report on Strategic Environmental Assessment (SEA)  Summary description of the management and control system (the summary description should also include an explanation on how the principle of separation of the functions and functional independence has been ensured)  Compensation plan for the outermost regions  Maps showing the size and location of the fisheries and aquaculture sectors, the location of main fishing harbours and aquaculture sites, and the location of protected areas (ICZM, MPAs, Natura 2000). (1) Legend for the characteristics of fields: type: N = Number, D = Date, S = String, C = Checkbox, P = Percentage, B = Boolean input: M = Manual, S = Selection, G = Generated by system maxlength = Maximum number of characters including spaces (2) Applicable to Union priority number 2. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Output indicators are defined by the choice of measures, but the subset of output indicators used in the performance framework will have to be justified (5) EMFF main allocation = Total Union allocation less allocation to performance reserve. (6) The national counterpart is divided pro rata between the main allocation and the performance reserve (7) Article 5 is described in the OP Section 1 Preparation of the OP and involvement of the partners (8) For some measures, the MS can change the percentage proposed from 0 % to 40 % as laid down in the Commission Implementing Regulation (EU) No 215/2014 (OJ L 69, 8.3.2014, p. 65). ANNEX II STRUCTURE OF THE COMPENSATION PLAN 1. Identification of eligible fishery and aquaculture products or categories of products (1) # (1) (2) (3) (4) (5) (6) (7) Categories (2) Commercial designation Scientific name FAO code Presentation (3) CN code Quantity (4) 1. Crustaceans Red shrimp Plesiopenaeus edwardsianus SSH frozen X tons/year 2. ¦ ¦ 2. Identification of the operators (5) # (1) (2) Operators or their associations Categories of products or products (in accordance with columns (1) or (2) of Table 1) 1. Fishermen Crustaceans (if per category)/red shrimp (if per product) 2. Fish farmers ¦ ¦ 3. Level of compensation for additional costs, calculated by products or categories of products Product or category of products (6) Category and items of costs Average cost (7)/year Justification of the additional costs Cost incurred by operator in the outermost region Cost incurred by operator in the continental part of the MS territory Additional cost (8) (maximum level of compensation) (a) (b) (c) = (b)  (a) Category 1-A: Production costs for fishery products Fuel Lubricant Wearing parts Maintenance (incl. careening) Fishing, navigation and safety equipment Baits Fish hold ice Fees for port infrastructure Bank fees Insurance Telecommunications (internet, telephone, fax) Consulting services Costs related to marketing activities mentioned under Art. 68 of the EMFF Food supply (crew) Staff costs Other Total amount of additional cost (8) or category 1A Category 1-B: Production costs for aquaculture products Juveniles Feed (purchase and preservation) Energy and oxygen Maintenance (including phytosanitary) Small material and spare parts Fees for port infrastructure Bank fees Insurance Telecommunications (internet, telephone, fax) Consulting services Costs related to marketing activities mentioned under Art. 68 of the EMFF Staff costs Other Total amount (8) of additional cost for category 1B Category 2: Processing costs Raw material Waste treatment Sorting and neutralising of toxic or poisonous species Energy Bank fees Insurance Telecommunications (internet, telephone, fax) Consulting services Costs related to investment mentioned under Art. 69 of the EMFF Staff costs Packing and packaging Refrigeration and deep-freezing Costs related to relevant measures of Art. 69 of the EMFF Other Total amount of additional cost (8) for category 2 Category 3: Marketing costs Packaging (including ice for fresh products) Physical transportation (on land, at sea and by air), including any insurance costs and custom clearances Bank fees Insurance Telecommunications (internet, telephone, fax) Consulting services Financial costs ensuing from delivery times Staff costs Other Total amount of additional cost (8) for category 3 Total amount of additional cost (8) : sum additional costs from column (c) Total amount of other public intervention other type of public intervention affecting the level of additional costs (9) Total level of compensation (total additional costs + total public intervention) Additional information: In case the level of compensation is lower than additional costs, an explanation shall be provided on the reasoning behind the determination of the chosen level of compensation 4. Identification of competent authorities Name of institution Managing Authority Name of institution referred to under point 11.1 Identification of authorities and intermediate bodies of the Operational Programme 5. Additional funding for the implementation of the compensation plan (State aid) Information to be provided for each envisaged scheme/ad hoc aid Region Name of the Region(s) (NUTS (10)) ¦ ¦ ¦ Granting authority Name ¦ Postal address Web address ¦ ¦ Title of the aid measure ¦ National legal basis (Reference to the relevant national official publication) ¦ ¦ ¦ Web link to the full text of the aid measure ¦ Type of measure  Scheme  Ad hoc aid Name of the beneficiary and the group (11) it belongs to ¦ ¦ Amendment of an existing aid scheme or ad hoc aid Commission aid reference  Prolongation ¦ ¦  Modification ¦ ¦ Duration (12)  Scheme dd/mm/yyyy to dd/mm/yyyy Date of granting (13)  Ad hoc aid dd/mm/yyyy Economic sector(s) concerned  All economic sectors eligible to receive aid  Limited to certain sectors: Please specify at NACE group level (14) ¦ ¦ ¦ ¦ Type of beneficiary  SME  Large undertakings Budget Total annual amount of the budget planned under the scheme (15) National currency ¦ (full amounts) ¦ Overall amount of the ad hoc aid awarded to the undertaking (16) National currency ¦ (full amounts) ¦  For guarantees (17) National currency ¦ (full amounts) ¦ Aid instrument  Grant/Interest rate subsidy  Loan/Repayable advances  Guarantee (where appropriate with a reference to the Commission decision (18))  Tax advantage or tax exemption  Provision of risk finance  Other (please specify) ¦ Motivation Indicate why a State aid scheme has been established or an ad-hoc aid has been granted, instead of assistance under the European Maritime and Fisheries Fund (EMFF):  measure not covered by the national operational programme;  prioritisation in the allocation of funds under the national operational programme;  funding no longer available under the EMFF;  other (please specify) (1) A category of product is a collection of products which can be subject to a common approach for the calculation of additional costs. (2) Optional in case compensation is calculated at the level of products (3) Fresh, frozen, prepared, preserved (4) Expressed in tons of live weight, as defined by Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p 1). (5) Pursuant to Article 70(6) of Regulation (EU) No 508/2014 (6) The table should be prepared for each product or category of products (7) Calculation on the basis of the criteria laid out in Commission Delegated Regulation (EU) XXX/2014 (8) Additional costs should be expressed in euros per ton of live weight, as defined by Regulation (EC) No 1224/2009 (9) Pursuant to Article 71(b) of Regulation (EU) No 508/2014 (10) NUTS  Nomenclature of Territorial Units for Statistics. Typically, the region is specified at level 2. Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS), OJ L 154, 21.6.2003, p. 1. (11) An undertaking for the purposes of rules on competition laid down in the Treaty and for the purposes of this Regulation is any entity engaged in an economic activity, regardless of its legal status and the way in which it is financed. The Court of Justice has ruled that entities which are controlled (on a legal or on a de facto basis) by the same entity should be considered as one undertaking. (12) Period during which the granting authority can commit itself to grant the aid. (13) date of granting the aid means the date when the legal right to receive the aid is conferred on the beneficiary under the applicable national legal regime (14) NACE Rev. 2  Statistical classification of Economic Activities in the European Union. Typically, the sector shall be specified at group level. (15) In case of an aid scheme: indicate the annual overall amount of the budget planned under the scheme or the estimated tax loss per year for all aid instruments contained in the scheme. (16) In case of an ad hoc aid award: indicate the overall aid amount/tax loss. (17) For guarantees, indicate the (maximum) amount of loans guaranteed. (18) Where appropriate, reference to the Commission decision approving the methodology to calculate the gross grant equivalent. ANNEX III A forecast of the amount for which the Member State expects to submit payment applications for the current financial year and the subsequent financial year Union contribution (in EUR) (current financial year) (subsequent financial year) January  October November  December January  December Operational programme (CCI) <type="N" input="M"> <type="N" input="M"> <type="N" input="M"> ANNEX IV Elements to be contained in an ex ante evaluation report SECTION I: INTRODUCTION 1. Purpose and objectives of the ex ante evaluation 2. Description of the steps taken in conducting the ex ante evaluation 3. Interactions between the ex ante evaluator, the Managing Authority and the SEA evaluator SECTION II: THE EX ANTE EVALUATION REPORT 1. SWOT analysis and needs assessment 2. Strategy and structure of the Operational Programme 2.1 Contribution to the Europe 2020 Strategy 2.2 Contribution to the implementation of the Common Fisheries Policy 2.3 Consistency with the CSF, Partnership Agreement, country-specific recommendations and other relevant instruments 2.4 Programme's intervention logic 2.5 Proposed forms of support 2.6 Expected contribution of the measures chosen to achieve the targets 2.7 Consistency of budgetary allocation with the objectives 2.8 Provisions for CLLD 2.9 Use of Technical Assistance 2.10 Relevance and coherence of the programme 3. Assessment of the measures taken to monitor the progress and the results of the OP 3.1 Quantified target values for indicators 3.2 Suitability of the milestones for the performance framework 3.3 Proposed monitoring and evaluation system 3.4 The Evaluation Plan 4. Assessment of the planned arrangements for the implementation of the OP 4.1 Adequacy of human and administrative capacity for management 4.2 Reduction of administrative burden 5. The assessment of horizontal themes 5.1 Promotion of equal opportunities, preventing discrimination 5.2 Promotion of sustainable development